COOK, Judge
(dissenting):
While the accused might have used other means of identification that the bank might perhaps have accepted as a predicate for the transfers it made, the fact is the accused used a military identification card, which carries its own special indicia of authenticity, as an instrument to carry out the crimes. In my view, therefore, there was sufficient military connection to the offenses to make them triable by court-martial. See my dissents in United States v. Sims, 25 U.S.C.M.A. 290, 54 C.M.R. 806, 2 M.J. 109 (1977), and United States v. Uhlman, 24 U.S.C.M.A. 256, 51 C.M.R. 635, 2 M.J. 419 (1976).
I would affirm the decision of the Court of Military Review.